ON APPLICATIONS FOR REHEARING
PER CURIAM.
Both appellants, Mr. Lawrence and the Commission, have applied for a rehearing in this matter. The applications are based on the argument that dismissal of the appeal was improper because there is no requirement to file an appeal bond, citing R.S. 13:4432, which in pertinent part provides:
“Such suspensive appeal, in the case of any officer, board, commission or department of the state government, or any political subdivision thereof, shall be without bond.”
We find the argument to be without merit. Clearly, Mr. Lawrence is not an “officer” within the intent and meaning of that word as used in the statute and, with equal clarity, the Municipal Fire and Police Civil Service Commission of the City of Kenner is not a proper appellant under the facts of this case. Here, the Commission has acted in its quasi-judicial capacity and as such it has no right of appeal.
Accordingly, the applications for rehearing are denied.

APPLICATIONS DENIED.